                       Case 2:19-cv-09832-SB-RAO Document 143 Filed 08/05/21 Page 1 of 6 Page ID #:3177




                        1   Martin J. Barab (State Bar No. 47419)
                            mbarab@hamricklaw.com
                        2   A. Raymond Hamrick, III (State Bar No. 93821)
                            aray@hamricklaw.com
                        3   Kenneth A. Kotarski (State Bar No. 100954)
                            kkotarski@hamricklaw.com
                        4   HAMRICK & EVANS, LLP
                            2600 West Olive Avenue, Suite 1020
                        5   Burbank, California 91505
                            Telephone No.: (818) 763-5292
                        6   Fax No.: (818) 763-2308
                        7   Attorneys for Plaintiff
                            BONDIT LLC
                        8
                                                      UNITED STATES DISTRICT COURT
                        9
                                                     CENTRAL DISTRICT OF CALIFORNIA
                       10
                       11   BONDIT LLC, a California limited liability Case No. 2:19-cv-09832-SB-RAO
                            company,
                       12                                              JOINT STATUS CONFERENCE
HAMRICK & EVANS, LLP




                                     Plaintiff,                        REPORT
                       13        v.
                                                                       Complaint Filed: November 15, 2019
                       14   HALLOWS MOVIE INC., et al.
                                                                       Hearing Date:     August 13, 2021
                       15            Defendants.                       Time:             8:30 a.m.
                                                                       Courtroom:        6C
                       16
                                                                            Pretrial Conf:    Vacated
                       17                                                   Trial Date:       Vacated
                       18
                       19          Plaintiff BONDIT LLC (“Plaintiff” or “BondIt”), on the one hand, and

                       20   Defendants HALLOWS MOVIE INC., a Nova Scotia corporation, HALLOWS

                       21   MOVIE, LLC, a Puerto Rico limited liability company, HALLOWS MOVIE LLC, a

                       22   Louisiana limited liability company, CROSSFACE LLC, a Louisiana limited liability

                       23   company, LET IT PLAY LLC, a Connecticut limited liability company, ALEX A.

                       24   GINZBURG, an individual, and DONGKWAN “TONY” LEE, an individual,

                       25   (collectively, “Defendants”), on the other hand, through their respective counsel of

                       26   record, hereby jointly submit the following report (i) in response to the Order to Show

                       27   Cause why the action should not be dismissed with prejudice, and (ii) regarding the

                       28   status of this action:

                                                                      -1-
                                                        JOINT STATUS CONFERENCE REPORT
                       Case 2:19-cv-09832-SB-RAO Document 143 Filed 08/05/21 Page 2 of 6 Page ID #:3178




                        1   I.       THE SETTLEMENT OF THE CONTRACT-BASED CLAIMS FOR
                        2            RELIEF
                        3            Plaintiff and Defendants have stipulated that Judgment may be entered in this
                        4   action without a trial on the merits, further Order, or without further notice, in favor of
                        5   Plaintiff BONDIT LLC and against Defendants HALLOWS MOVIE INC., a Nova
                        6   Scotia corporation (“HM-Canada”), HALLOWS MOVIE, LLC, a Puerto Rico limited
                        7   liability company (“HM-Puerto Rico”), HALLOWS MOVIE LLC, a Louisiana
                        8   limited liability company (“HM-Louisiana”), CROSSFACE LLC, a Louisiana limited
                        9   liability company (“Crossface”), LET IT PLAY LLC, a Connecticut limited liability
                       10   company (“Let It Play”), ALEX A. GINZBURG, an individual (“Ginzburg”), and
                       11   DONGKWAN “TONY” LEE (“Lee”), an individual, and each of them, jointly and
                       12   severally, in the principal amount of $1,650,000.00 (the “Judgment Amount”), on the
HAMRICK & EVANS, LLP




                       13   following contract-based Claims for Relief in the First Amended Complaint:
                       14                The Second Claim for Relief for Breach of Written Contracts against
                       15                  Defendants HM-Canada, Let It Play, Crossface, Ginzburg, and Lee;
                       16                The Third Claim for Relief for Money Had and Received against all
                       17                  Defendants; and
                       18                The Fourth Claim for Relief for Breach of Amended Written Contracts
                       19                  against Defendants HM-Canada, HM-Puerto Rico, Let It Play, Crossface,
                       20                  Ginzburg, and Lee.
                       21            Interest at the fixed rate of ten percent (10%) per annum will accrue on the
                       22   Judgment Amount, commencing as of the date of entry of Judgment.
                       23            In this regard, Plaintiff and Defendants have also entered into a Tolling and
                       24   Reservation of Rights Agreement intended to toll the running of any applicable
                       25   statutes of limitations and any period of time within which Plaintiff’s remaining tort-
                       26   based Claims for Relief in this action may be asserted against Defendants, and to
                       27   preserve for each Party any and all rights that may or could exist against any other
                       28   Party.
                                                                       -2-
                                                        JOINT STATUS CONFERENCE REPORT
                       Case 2:19-cv-09832-SB-RAO Document 143 Filed 08/05/21 Page 3 of 6 Page ID #:3179




                        1          Notably, the Parties do not want the passage of time between the filing of the
                        2   initial Complaint in this action and the termination date of the Tolling and Reservation
                        3   of Rights Agreement to interfere with or unnecessarily limit their opportunity to
                        4   pursue claims or defenses against one another. Thus, the Parties intend to toll,
                        5   effective as of the date of the filing of the initial Complaint in this action, all
                        6   applicable statute of limitations, laches, and/or other time periods applicable to each
                        7   Party’s potential demands, tort-based causes of actions or tort-based claims as
                        8   identified above, claims for relief, positions, rights, remedies and defenses in law and
                        9   in equity possessed by each of the Parties as against the other until the agreed
                       10   Termination Date of the Tolling and Reservation of Rights Agreement.1
                       11          In the interim, Plaintiff has agreed to refrain from pursuing any collection
                       12   efforts to recover the Judgment Amount against any Defendant, including filing any
HAMRICK & EVANS, LLP




                       13   new lawsuits in connection with this action, until the Termination Date. Upon the
                       14   occurrence of the Termination Date, and in the event that Plaintiff is required to file a
                       15   new lawsuit against Defendants with respect to Plaintiff’s remaining tort-based Claims
                       16   for Relief in this action, Defendants, and each of them, shall accept service of the suit
                       17   papers via e-mail to their current counsel in this action.
                       18   II.    DOCUMENTATION OF THE SETTLEMENT
                       19          Pursuant to the settlement of the contract-based claims for relief, the parties
                       20   have fully-executed the following documents:
                       21          1.      [Proposed] Stipulated Judgment with Respect to Defendants Hallows
                                           Movie Inc., Hallows Movie, LLC, Hallows Movie LLC, Crossface LLC,
                       22
                       23
                       24
                            1
                             The “Termination Date” shall be the earlier of: (i) the date on which a final decision is rendered in
                            Ginzburg’s separate action against Utopia Film L.L.C. and Jorge Alberto Martinez-Davila in the
                       25   United States District Court for the District of Puerto Rico (the “Puerto Rico Action”), or (ii) the
                            date on which a final decision is rendered in the separate indemnity action by Ginzburg against
                       26   Utopia Film L.L.C. and Jorge Alberto Martinez-Davila in this Court (the “Ginzburg Cross-Claim
                            Action”), or (iii) the date on which a settlement of the Puerto Rico Action is executed by or on
                       27   behalf of all parties to that action, or (iv) the date on which a settlement of the Ginzburg Cross-
                       28   Claim Action is executed by or on behalf of all parties to that action, or (v) 12 months from the filing
                            of the Stipulated Judgment in this action.
                                                                              -3-
                                                           JOINT STATUS CONFERENCE REPORT
                       Case 2:19-cv-09832-SB-RAO Document 143 Filed 08/05/21 Page 4 of 6 Page ID #:3180




                        1                  Let It Play LLC, Alex A. Ginzburg, and Dongkwan “Tony” Lee on the
                                           Second, Third and Fourth Claims for Relief in the First Amended
                        2
                                           Complaint;
                        3
                                   2.      Tolling and Reservation of Rights Agreement; and
                        4
                        5          3.      Settlement Agreement.
                        6
                                   Moreover, the parties intend to file a Joint Motion for Stipulated Judgment with
                        7
                            Respect to Defendants Hallows Movie Inc., Hallows Movie, LLC, Hallows Movie
                        8
                            LLC, Crossface LLC, Let It Play LLC, Alex A. Ginzburg, and Dongkwan “Tony” Lee
                        9
                            on the Second, Third and Fourth Claims for Relief in the First Amended Complaint.
                       10
                       11   III.   THE PARTIES REQUEST A DISMISSAL WITHOUT PREJUDICE
                                   The intent of the parties is to dismiss the pending action without prejudice so as
                       12
HAMRICK & EVANS, LLP




                            to facilitate the prosecution of Plaintiff’s remaining tort-based Claims for Relief (set
                       13
                            forth below) in the event that the Judgment is not satisfied, in full, as of the
                       14
                            Termination Date. The parties have further stipulated that the Court shall retain
                       15
                            jurisdiction of this matter for the purpose of enabling the parties to apply to the Court
                       16
                            at any time for such further Orders and directives as may be necessary or appropriate
                       17
                            for the interpretation or modification of this Stipulation, or for the enforcement of
                       18
                            compliance therewith.
                       19
                       20          A.      Plaintiff’s Tort-Based Claims for Relief
                                   Plaintiff’s remaining tort-based Claims for Relief include each of the following
                       21
                            Claims for Relief in the First Amended Complaint:
                       22
                       23                The First Claim for Relief for Violation of California Penal Code Section
                                          496 against all Defendants;
                       24
                       25                The Fifth Claim for Relief for Fraud – Concealment and Non-Disclosure
                                          against Defendants HM-Canada, Let It Play, Crossface, Ginzburg, Lee,
                       26                 HM-Puerto Rico, and HM-Louisiana;
                       27
                       28
                                                                       -4-
                                                        JOINT STATUS CONFERENCE REPORT
                       Case 2:19-cv-09832-SB-RAO Document 143 Filed 08/05/21 Page 5 of 6 Page ID #:3181




                        1              The Sixth Claim for Relief for Negligent Misrepresentation against
                                        Defendants HM-Canada, Let It Play, Crossface, Ginzburg, Lee, HM-
                        2
                                        Puerto Rico, and HM-Louisiana;
                        3
                        4              The Ninth Claim for Relief for Conversion against all Defendants;

                        5              The Tenth Claim for Relief for Fraudulent Conveyance against all
                        6               Defendants; and

                        7              The Eleventh Claim for Relief for Breach of Covenant of Good Faith and
                        8               Fair Dealing against Defendants HM-Canada, HM-Puerto Rico, Let It
                                        Play, Crossface, Ginzburg, and Lee.
                        9
                       10   IV.   CONCLUSION
                       11         Based on the foregoing, including the terms of the [Proposed] Stipulated
                       12   Judgment, the Tolling and Reservation of Rights Agreement, and the Settlement
HAMRICK & EVANS, LLP




                       13   Agreement, Plaintiff and Defendants, and each of them, respectfully request that the
                       14   Court dismiss this action without prejudice to facilitate the prosecution of Plaintiff’s
                       15   remaining tort-based Claims for Relief in the event that the Judgment to which the
                       16   parties have stipulated is not satisfied, in full, as of the agreed Termination Date of the
                       17   Tolling and Reservation of Rights Agreement.
                       18
                       19 DATED: August 5, 2021                      Respectfully submitted,
                       20                                            HAMRICK & EVANS, LLP
                       21
                                                                     By:_ /s/ A. Raymond Hamrick, III
                       22                                                MARTIN J. BARAB
                                                                         A. RAYMOND HAMRICK, III
                       23                                                KENNETH A. KOTARSKI
                                                                         Attorneys for Plaintiff
                       24                                                BONDIT LLC
                       25
                       26
                       27
                       28
                                                                       -5-
                                                       JOINT STATUS CONFERENCE REPORT
                       Case 2:19-cv-09832-SB-RAO Document 143 Filed 08/05/21 Page 6 of 6 Page ID #:3182




                        1 DATED: August 5, 2021                     Respectfully submitted,
                        2                                           THE MIRKHAN LAW FIRM, APC
                        3
                                                                    By: /s/ Mehrshad Mirkhan
                        4                                              MEHRSHAD MIRKHAN
                                                                       Attorneys for Defendants
                        5                                              HALLOWS MOVIE INC., a Nova Scotia
                                                                       corporation, HALLOWS MOVIE, LLC, a
                        6                                              Puerto Rico limited liability company,
                                                                       HALLOWS MOVIE LLC, a Louisiana
                        7                                              limited liability company, CROSSFACE
                                                                       LLC, a Louisiana limited liability
                        8                                              company, LET IT PLAY LLC, a
                                                                       Connecticut limited liability company,
                        9                                              ALEX A. GINZBURG, an individual, and
                                                                       DONGKWAN “TONY” LEE, an
                       10                                              individual
                       11
                       12
HAMRICK & EVANS, LLP




                       13
                       14                         L.R. 5-4.3.4(A)(2)(I) CERTIFICATION
                       15         I, A. Raymond Hamrick, III, attest pursuant to L.R. 5-4.3.4(a)(2)(i) that all
                       16   other signatories listed, and on whose behalf this filing is submitted, concur in the
                       17   filing’s content and have authorized the filing.
                       18                                 /s/ A. Raymond Hamrick, III
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                       -6-
                                                       JOINT STATUS CONFERENCE REPORT
